Citation Nr: 0929423	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-04 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for a right shoulder 
disability, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1976 to December 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The Veteran attended a hearing before the undersigned 
in June 2008.  The appeal was remanded for additional 
development in November 2008.


FINDING OF FACT

The right shoulder disability is manifested by flexion to 20 
degrees or less and with pain.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for a 
right shoulder disability have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010, 5200, 5201, 5202 and 5203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to a higher evaluation 
for his right shoulder disability.  He filed a claim for an 
increase in November 2005.



Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

The Veteran was notified in letters dated May 2003 and May 
2008 regarding type of evidence necessary to establish his 
claims.  He was instructed that to show entitlement to an 
increased evaluation for his service-connected disability, 
the evidence must show that the disability has gotten worse.  
In the letter dated in May 2008 the Veteran was provided 
additional information regarding the assignment of disability 
ratings.  It was noted that the VA considered evidence of the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
the symptoms on employment.  It was further explained that 
examples of evidence that may have an effect on the 
disability evaluation which is assigned included ongoing 
treatment records, recent Social Security Determinations, 
statements from employers as to job performance and lost 
time, and statements from people who have witnessed how 
symptoms affect him.  That letter also included information 
on the specific diagnostic code under which the Veteran was 
rated.  The case was subsequently readjudicated.

The Board acknowledges that the VCAA letters sent to the 
Veteran prior to the initial unfavorable rating decision did 
not specifically meet the requirements of Vazquez-Flores, 
since that case was not issued until 2008.  This raises the 
possibility, but not a presumption, that the lack of notice 
resulted in prejudice to the Veteran.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub. nom. Shinseki v. 
Sanders, 556 U.S. ____, 77 U.S.L.W, 4304 (U.S. Apr. 21, 
2009).  However, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Board finds that any deficiency in the timing of the notice 
is harmless error in light of the fact that the Veteran was 
subsequently afforded an opportunity to submit evidence, and 
his claim was then readjudicated.  Accordingly, the Board 
concludes that the appeal may be decided without further 
notification.  
2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted current VA and private treatment records.  The 
Veteran was afforded multiple VA medical examinations, the 
most recent of which was in January 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Thus, the Board has considered whether the Veteran is 
entitled to staged ratings at any time during the appeal 
period.

The Veteran's disability is rated at 20 percent disabling, 
under Diagnostic Code (DC) 5201, which rates limitation of 
motion of the arm.  Limitation of motion of the arm at 
shoulder level merits a 20 percent rating.  If the Veteran's 
disability results in greater limitation of motion of the 
arm, the ratings depend on whether the disability affects the 
Veteran's dominant or minor side.  Dominant side 
disabilities, as is the case here, under are rated 30 percent 
for limitation of the arm midway between side and shoulder 
level and 40 percent for limitation of the arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, DC 5201 (2008).  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2008).  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid-point 
of 90 degrees where the arm is held straight out from the 
shoulder.  Id.  With external rotation, range of motion for 
the arm is from the shoulder level (zero degrees) to in line 
with the side of the head (90 degrees).  Id.  With internal 
rotation, range of motion for the arm is from the shoulder 
level (zero degrees) to in line with the side of the torso 
(90 degrees).  Id. 

The Veteran attended a VA examination in June 2006.  He 
regularly required pain medication for his shoulder.  He 
reported flare-ups with movement such as pushing a grocery 
cart or the lawn mower.  He sometimes used a sling.  He could 
perform his activities of daily living without assistance.  
Lifting, pulling, pushing, and carrying increased the pain.  
He did no overhead activities.  The Veteran complained of 
severe pain even with light pressure.  He was unable to 
demonstrate his range of motion in his shoulder due to pain 
and tenderness.  Minor degenerative changes of the right 
shoulder were noted.  The examiner felt subjective complaints 
were more severe than merited by objective examination.

In February 2008, the Veteran was seen for a therapy 
assessment for his shoulder.  He reported that he used to be 
right hand dominant, but due to his shoulder injury now only 
used the right hand for signing his name.  Pain was worsened 
by movement, quick movement, swinging, reaching, lifting, 
bumping, lying, sitting and driving.  Pain shot down the arm 
to his fingers and caused numbness.  He sometimes used a 
sling.  The examiner found the pain was limiting the 
Veteran's ability to perform functional activities.

At his hearing in June 2008, the Veteran reported difficulty 
performing many activities of daily living, including 
cooking, fixing things around the house, or mowing the lawn.  
His shoulder slipped out of joint regularly and he had to pop 
it back in.  He stated that he could not move his arm above 
his head.

The Veteran attended a VA examination in January 2009.  The 
Veteran reported that using his left arm instead of his right 
eventually led to carpal tunnel surgery on the left but that 
he could again use his right arm.  He reported giving way, 
instability, pain, weakness, and subluxation.  Severe flare-
ups occurred weekly.  Examination found tenderness, pain at 
rest, instability, and guarding of movement.  Range of motion 
was as follows:  flexion to 20 degrees, abduction to 40 
degrees, internal rotation to 5 degrees, and external 
rotation to 0 degrees.  There was pain on repetitive motion.  
Radiologic examination showed arthrosis at the 
acromioclavicular joint and milk tendionsis of the 
supraspinatus tendon.

The Board finds that Veteran is entitled to a 40 percent 
evaluation, the highest available under DC 5201, for the 
entire appeals period.  Although the evidence is limited, it 
consistently shows a severely limited range of motion.  In 
fact, the June 2006 examiner was unable to record range of 
motion at all because it was too painful for the Veteran.  
The January 2009 examiner recorded flexion to only 
20 degrees, and noted additional pain with repetitive motion.  
Even repetitive motion testing was limited because of the 
Veteran's pain.

A rating greater than 20 percent is unavailable under DC 
5203, as the 20 percent rating is the highest available 
rating.  The Board has considered whether a more favorable 
rating is available under any other diagnostic code, but 
notes that the other codes relating to shoulder disorders, 
such as Diagnostic Code 5200 (ankylosis of the shoulder) and 
Diagnostic Code 5202 (impairment of the humerus) are not 
applicable.  The Veteran's right shoulder disability is not 
manifested by an impairment of the humerus or clavicle, and 
therefore DC 5202 and DC 5203 are inapplicable.  DC 5200 is 
inapplicable, as ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)) and the Veteran is able to move 
his right shoulder, albeit with pain, so it is not ankylosed.

When an evaluation of a disability is based upon limitation 
of motion, such as under the code at issue herein, the Board 
must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse. A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  If a Veteran is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
as is the case herein, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 
10 Vet. App. at 80.

The preponderance of the evidence supports a rating of 40 
percent but no higher.  As the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
Therefore, the Veteran is granted a 40 percent disability 
evaluation for his right shoulder disability.


ORDER

An increased evaluation of 40 percent is granted, subject to 
law and regulations governing the effective date of an award 
of monetary compensation; the appeal is granted to this 
extent only. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


